Reason for Allowance

The following is an examiner’s statement of reasons for allowance: the prior arts of record fail to disclose or suggest control and several discussion units connected via a communication line where the control unit repeatedly transmits and receives a running packet from the discussion units, the control unit resetting a count value included in the running packet, the discussion units incrementing the count value and transmitting the running packet, and each time the running packet is received, the control unit compares the count value stored to the count value received from the discussion units in combination with other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA B Anyan/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
November 19, 2021